Oldi-iam, J., delivered the opinion of the court. In the case of McKnight vs. Smith, it was decided by this court that to authorize a judgment upon a forfeited delivery bond in the summary mode authorized by the act of Jan’y 7, 1843, p. 50, it should affirmatively appear upon the record that the execution was returned unsatisfied. And in Jennings vs. Ashley & Beebe, 5 Ark. 128, it was also decided that upon the default of the defendants, in a proceeding upon a forfeited delivery bond, it is error for the court to assess the damages, but a writ of inquiry should be awarded for a jury to assess the damages. The case before us is erroneous in both these respects. Reversed.